IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DASTAGIR KHAN, M.D.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-4776

NORTH FLORIDA ACUTE
CARE SPECIALISTS, LLC, a
Florida limited liability
corporation; ISMAEL
RODRIGUEZ, M.D.;
MOHAMMAD TOUHEED,
M.D.; VLADIMIR
HAVRYLIUK, M.D.; IPC THE
HOSPITALIST COMPANY,
INC., as successor in interest to
NORTH FLORIDA ACUTE
CARE SPECIALISTS, LLC,

     Appellees.
_____________________________/

Opinion filed September 4, 2014.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Jill F. Bechtold of Marks Gray, P.A., Jacksonville, for Appellant.

Seth Schwartz and Caleb D. Rowland of The Schwartz Law Group, P.A.,
Jacksonville, for Appellees.
PER CURIAM.

    AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.




                               2